Order entered December 12, 2013




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-12-01018-CR

                     STEPHEN COLEMAN SHOCKLEY, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                     On Appeal from the 366th Judicial District Court
                                  Collin County, Texas
                          Trial Court Cause No. 366-82727-09

                                        ORDER
        The Court GRANTS appellant’s December 10, 2013 motion to extend time to file his

brief. We ORDER the appellant’s brief received on December 10, 2013 filed as of the date of

this order.


                                                   /s/   LANA MYERS
                                                         JUSTICE